DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims are directed to statutory subject matter. The Examiner disagrees. The system efficiency described by Applicant comes from the capabilities of a general-purpose computer. i.e. (server, processor, memory, template, medium and product components), rather than the patented method itself. The aforementioned components are merely being used as a tool to implement the abstract idea. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Applicant argues that the cited Kumar reference is not prior art because the instant application claims priority. The Examiner disagrees. This application is claiming the benefit of prior-filed application No. 14/294226 under 35 U.S.C. 120. Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Accordingly Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite executing, receiving, assigning, limiting identifying, sorting and booking limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations executing, receiving, assigning, limiting identifying, sorting and booking under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “server, processor, memory, template, medium and product”, nothing in the claim element precludes the step from practically being sales activities or behaviors.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “server, processor, memory, medium, template and product”. These additional elements are recited at a 
mere instructions to apply the exception using a generic computer component- (non-transitory computer readable medium, server, processor, memory, LMS and product)
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(template)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-5, 7-10 and 12-15 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-5 and 7-20 are not patent eligible.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. U.S. Pre-Grant Publication No. 2015/0347963
As per Claims 1,6, 11 and 13, Kumar teaches 
executing, a flights and routings module, the flights and routings module includes following configurable parameters: Segment Use Limit, Layers,
Extra Elapsed, Trucks Elapsed Time Separate, FastretumNDouble, and FastRetumN Single (see para. 56 and fig. 4)
synchronizing data between the logistics management system and the flights and routings module and storing the data in a data storage during a transition to reduce implementation risk (see para. 69 and 57);
receiving a request for an allotment reservation having an origin and a destination (see para. 56 and fig. 4);
receiving, at least one route generation attribute (see para. 56 and fig. 4);
dynamically generating available routes matching the origin and destination and the configurable parameters (see para. 56 and fig. 4);
storing the available routes in a consolidated storage device available to the flights and routings module (see para. 65);

presenting the routes in response to the request (see para. 32);
wherein system efficiency is increased by storing the available routes in the consolidated storage device for faster retrieval of the available routes (see para. 65).
As per Claim 2, Kumar teaches the system of claim 1 as described above. Kumar further teaches sorting, routes using layers (see para. 30).
As per Claims 3, 7 and 12, Kumar teaches the system of claim 1 as described above. Kumar further teaches sorting the routes using layers comprises: a first pass that removes departure flights that were included in the identified routes; and a second pass that removes arrival flights that were included in the identified routes (see para. 32).
As per Claims 4 and 8, Kumar teaches the system of claim 1 as described above. Kumar further teaches after the assigning: requesting, available routes that have the same origin and destination as the reservation request (see para. 56); sorting the identified routes based upon at least one sort order (see para. 6).
As per Claim 5, Kumar teaches, the system of claim 1 as described above. Kumar further teaches in which at least one sort order prioritizes nonstop flights by departure time, then direct flights by departure time, then by connection with direct flights by departure time, and finally by connection with direct flights by departure time (see para. 42 and 56).
As per Claims 9 and 14, Kumar teaches, the system of claim 1 as described above. Kumar further teaches The computer program product of claim 6, wherein at least one sort order prioritizes nonstop flights by departure time, then direct flights by 
As per Claims 10 and 15, Kumar teaches, the system of claim 6 as described above. Kumar further teaches wherein the instructions include code to perform:
blocking, the selection of a different agreement after the allotment reservation is created (see fig. 4)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628